18-10122-jlg        Doc 271       Filed 04/17/20 Entered 04/17/20 15:37:24           Main Document
                                               Pg 1 of 9


LaMONICA HERBST & MANISCALCO, LLP                            Relates to a Hearing Scheduled for April 22, 2020
Special Counsel to Penny Ann Bradley
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
Telephone: (516) 826-6500
Joseph S. Maniscalco, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                       Chapter 11

PENNY ANN BRADLEY,                                           Case No.: 18-10122 (JLG)

                           Debtor.
---------------------------------------------------------x
              OMNIBUS REPLY TO ATLAS UNION CORP.’S OBJECTION TO
             DEBTOR’S MOTION FOR AN ORDER, PURSUANT TO 11 U.S.C. §
              105(a) AND RULES 2002 AND 9019 OF THE FEDERAL RULES OF
               BANKRUPTCY PROCEDURE, APPROVING STIPULATION OF
                          SETTLEMENT AND JOINDER OF NSM82 LLC

TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE

        Penny Ann Bradley, the Chapter 11 debtor and debtor-in-possession (“Debtor”), by and

through her undersigned special counsel, submits this omnibus reply to Atlas Union Corp.’s

Objection To Debtor’s Motion For An Order, Pursuant To 11 U.S.C. § 105(A) And Rules 2002

And 9019 Of The Federal Rules Of Bankruptcy Procedure, Approving Stipulation Of Settlement

(“Objection”) and the joinder of NSM82 LLC (“Joinder”), and in further support of the Debtor’s

Motion For An Order, Pursuant To 11 U.S.C. § 105(A) And Rules 2002 And 9019 Of The

Federal Rules Of Bankruptcy Procedure, Approving Stipulation Of Settlement (“Motion”). The

Debtor respectfully sets forth and represents as follows:

                                     PRELIMINARY STATEMENT

        1.       By the Motion, the Debtor seeks approval of a stipulation of settlement

(“Stipulation”) among the Debtor, Lewis H. Berman LLC (“Berman”) and David Bradley

(“Bradley”). Atlas Union Corporation (“Atlas”), whose standing to object to the Motion is
18-10122-jlg     Doc 271      Filed 04/17/20 Entered 04/17/20 15:37:24         Main Document
                                           Pg 2 of 9



disputed by the Debtor, contends that the settlement provides no benefit to the Debtor’s estate

and should not be approved. NSM82 LLC (“NSM”) joins in the Objection. The benefits of the

proposed settlement, however, are numerous. Among other things, the settlement resolves all

disputes between the Debtor and Berman without delay or further litigation and eliminates a

potentially sizeable mortgage deficiency claim against the Debtor.

       2.      As set forth below, the Debtor reached an agreement with Avant Capital 52 East

64th Street LLC (“Avant”) pursuant to which Avant’s $9,595,000.00 claim against the Debtor

will be withdrawn in connection with a scheduled April 30, 2020 refinancing that cannot occur

absent approval of the settlement embodied in the Stipulation. A declaration of Adam S.

Luysterborghs, the Managing Member of Avant Capital Bridge LLC, the Managing Member of

Avant, confirming the agreement is annexed hereto as Exhibit A. The settlement thus avoids not

only a potential deficiency claim against the Debtor but, as well, the incurrence of additional

legal fees and costs, which are projected to be significant absent the agreement embodied in the

Stipulation.

       3.      As further set forth below, since the Objection was filed, the Debtor also reached

an agreement with Bradley with respect to the transferred Berman claim if the Stipulation is

approved. Specifically, Bradley agreed to reduce the transferred Berman claim by $1,000,000.00,

thus providing additional benefit to the estate and its creditors.

       4.      The Court should be aware that, despite extensive, good-faith negotiations among

the Debtor, Atlas and NSM, Atlas and NSM stopped responding to the Debtor. While the Debtor

circulated a proposed stipulation in early March 2020, Atlas and NSM have failed to even

respond.




                                                  2
    18-10122-jlg         Doc 271       Filed 04/17/20 Entered 04/17/20 15:37:24                     Main Document
                                                    Pg 3 of 9



              5.      There can be no dispute that the Debtor’s business judgment was sound and

    reasonably exercised when entering into the Stipulation. The agreement embodied in the

    Stipulation falls well above the lowest point in the range of reasonableness. The Objection and

    the Joinder should be overruled and the relief requested in the Motion should be granted.

                                       SUPPLEMENTAL BACKGROUND1

              6.      On January 18, 2018 (“Filing Date”), the Debtor filed a voluntary petition under

    Chapter 11 of title 11 of the United States Code (“Bankruptcy Code”).

              7.      As of the Filing Date, the Debtor held, inter alia, a minority, 33% ownership

    interest in 52 East 64th Street LLC (“East 64th LLC”). East 64th LLC owns the real property

    known as and located at 52 East 64th Street, New York, New York (“Property”).

              8.      On June 25, 2019, Avant commenced a foreclosure action against, among others,

    East 64th LLC by filing a summons and complaint in the Supreme Court of the State of New

    York, County of New York (“State Court”), which was assigned index no. 850138/2019

    (“Foreclosure Action”).

              9.      On July 19, 2019, East 64th LLC filed a verified answer in the Foreclosure

    Action.

              10.     On August 12, 2019, Berman filed a proof of claim against the Debtor’s estate in

    the amount of $4,015,973.00, which was assigned claim number 201 (“Claim 2”). Documents

    annexed to Claim 2 evidence that the claim relates to an agreement respecting East 64th LLC and

    its Property.




1
              The Debtor incorporates the procedural and factual background set forth in the Motion as if fully set forth
              herein.




                                                              3
18-10122-jlg     Doc 271     Filed 04/17/20 Entered 04/17/20 15:37:24            Main Document
                                          Pg 4 of 9



       11.     On August 22, 2019, Avant filed a proof of claim against the Debtor’s estate in

the amount of $9,595,000.00, which was assigned claim number 5-1 (“Claim 5”). As evidenced

by documents annexed to Claim 5, the basis for Avant’s claim is the Debtor’s personal guaranty

of a certain note and mortgage from East 64th Street LLC to the Property in the original principal

amount of $9,500,000.00 (“Personal Guaranty”).

       12.     On October 4, 2019, Avant filed a motion for summary judgment in the

Foreclosure Action.

       13.     On November 22, 2019, East 64th LLC filed a cross-motion for summary

judgment in the Foreclosure Action.

       14.     On March 10, 2020, the Motion was filed in this Court. See Dkt. No. 247.

       15.     On March 12, 2020, the State Court issued a Decision and Order denying Avant’s

motion for summary judgment, granting East 64th LLC’s cross-motion and dismissing the

Foreclosure Action without prejudice.

       16.     On April 13, 2020, Atlas filed the Objection. See Dkt. No. 260.

       17.     On April 15, 2020, NSM filed its joinder to, inter alia, the Objection. See Dkt. No.

266.

       18.     The Debtor has reached an agreement with Avant pursuant to which Claim 5 will

be withdrawn. See Exhibit A. Specifically, if the Stipulation is approved, Bradley intends to

refinance debt against East 64th LLC and its Property pursuant to which Avant will be paid and

satisfied. The Debtor is informed that, absent approval of the Stipulation enabling Bradley to

refinance, Avant will recommence a foreclosure action in the State Court. Avant asserts that, as

of the date hereof, it is owed $12,100,000.00.




                                                 4
18-10122-jlg     Doc 271     Filed 04/17/20 Entered 04/17/20 15:37:24             Main Document
                                          Pg 5 of 9



                                              REPLY

       19.     To approve the settlement embodied in the Stipulation, this Court must determine

whether the settlement is fair, equitable and in the best interests of the Debtor’s estate. See In re

Drexel Burnham Lambert Grp., 134 B.R. 493, 496 (Bankr. S.D.N.Y. 1991) (citing Protective

Comm. for Indep. Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S. 414, 424 (1968)).

The Second Circuit outlined the factors to be considered for approval of settlements under

Bankruptcy Rule 9019 in Motorola, Inc. v. Official Comm. of Unsecured Creditors (In re Iridium

Operating LLC), 478 F.3d 452 at 462 (2d Cir. 2007).

       20.     Resolution of broad, uncertain and potentially expensive litigation is a primary

factor to examine when determining whether a proposed settlement should be approved. See In

re MF Global Inc., 2013 Bankr. LEXIS 427, *12-13 (Bankr. S.D.N.Y. January 31, 2013)

(approving settlement on several grounds, the first of which was that continued litigation “would

be complex and expensive, and would divert significant estate resources”); In re Dewey &

Leboeuf L.L.P., 478 B.R. 627 at 642-43 (Bankr. S.D.N.Y. 2012) (approving settlements in large

part based on resolution of uncertainty of anticipated future complex and protracted litigation);

In re Schwartz, 480 B.R. 808, 810-11 (Bankr. W.D. Ky. 2012) (approving settlement under TMT

Trailer factors and finding that “complexity of . . . litigation, the expense, the inconvenience and

delay” factor weighed heavily in favor of approving settlement notwithstanding strong

probability on success and collectability); In re Bay W. Kailua Bay, L.L.C., 2012 Bankr. LEXIS

5363, 2012 WL 5844806, *12-14 (Bankr. D. Haw. Nov. 15, 2012) (finding in approving

proposed settlement that probability of success on litigation being settled was uncertain); In re

Hildreth, 2012 Bankr. LEXIS 4627, *14-20 (Bankr. N.D. Iowa October 1, 2012) (finding that

even though a high likelihood of success may exist, delays incident to further delays of three-




                                                 5
18-10122-jlg      Doc 271     Filed 04/17/20 Entered 04/17/20 15:37:24           Main Document
                                           Pg 6 of 9



year-old case weighed in favor of approval of settlement). Additionally, a court’s evaluation of a

settlement includes consideration of the opinion of counsel supporting such a settlement. See MF

Glob., 2013 Bankr. LEXIS 427 at * 13 (approving settlement after giving weight to “the opinion

of bankruptcy counsel supporting the settlement”.); see also In re Hildreath, 2012 Bankr. LEXIS,

at * 16.

           21.   A bankruptcy court, however, should not conduct “mini-trials” on the merits of a

proposed settlement. See Liberty Towers Realty, L.L.C. v. Richmond Liberty, L.L.C., 569 B.R.

534 at 539 (E.D.N.Y. 2017) (citations omitted). “[A] bankruptcy judge need not decide the

numerous questions of law and fact raised by the settlement, but rather, should ‘canvass the

issues and see whether the settlement falls below the lowest point in the range of

reasonableness.” Bildirici v. Kittay (In re E. 44th Realty, LLC), No. 05 BR 16167, 2008 LEXIS

7337, 2008 WL 217103, at *8 (S.D.N.Y. Jan. 23, 2018) (quotations omitted).

           22.   In entering into the Stipulation, the Debtor carefully considered the value of her

minority interest in East 64th LLC. The only asset owned by East 64th LLC is the Property,

which is currently undeveloped and will require substantial capital to develop. The Property is

encumbered by a mortgage lien which, as set forth above, was the subject of the Foreclosure

Action at the time the Motion was filed. While the Foreclosure Action was subsequently

dismissed, it was dismissed without prejudice. The Debtor is informed that, if a resolution is not

reached, Avant intends to recommence a foreclosure action in the State Court and that Avant is

owed in excess of $12,100,000.00. The Debtor thus concluded in her reasonable business

judgment, given the amount of the mortgage debt and other indebtedness of East 64th LLC, that

her minority interest in East 64th LLC is of inconsequential value.




                                                 6
18-10122-jlg     Doc 271     Filed 04/17/20 Entered 04/17/20 15:37:24             Main Document
                                          Pg 7 of 9



       23.     The Debtor further considered that, to the extent that Avant forecloses on the

undeveloped Property, there is a high probability that a deficiency balance of millions of dollars

would remain for which the Debtor would be liable by virtue of the Personal Guaranty.

Accordingly, the Debtor negotiated a separate agreement whereby – if the Stipulation is

approved – Bradley will refinance the debt against East 64th LLC and, inter alia, pay off Avant.

As a result, Avant will be satisfied and Claim 5 will be withdrawn. The third-party lender

requires Bradley to be the 100% owner of East 64th LLC, which further supports approval of the

Stipulation.

       24.     Atlas argues that the settlement embodied in the Stipulation “harms” creditors by

transferring “a potentially valuable estate asset in exchange for no consideration of at all.” See

Opposition at 2. Contrary to Atlas’s assertions, the Debtor’s minority interest in East 64th LLC is

neither valuable to being exchanged for no consideration. As set forth above, the only asset of

East 64th LLC is the Property, which is undeveloped and encumbered by a mortgage lien

currently in excess of $12,100,000.00. East 64th LLC also owes Bradley an aggregate of

$6,430,000.00. Before any value could be recovered on account of the Debtor’s minority interest

in East 64th LLC, first Avant would need to be paid and satisfied and then Bradley would need

to be paid and satisfied. Atlas puts forth no evidence to support its claim that the Debtor’s

minority interest in East 64th LLC is potentially valuable or, for that matter, has any value.

       25.     Moreover, if the Stipulation is approved, Bradley is scheduled to close on the

refinance on or before April 30, 2020. In turn, Avant will be satisfied and Claim 5 will be

withdrawn, which will provide a substantial benefit to the Debtor’s estate and her creditors.

Indeed, it will entirely eliminate a $9,595,000.00 claim against the Debtor’s estate. To the extent

the settlement is not approved, there will be no closing and the prospect of refinancing in the




                                                 7
18-10122-jlg     Doc 271      Filed 04/17/20 Entered 04/17/20 15:37:24                 Main Document
                                           Pg 8 of 9



future, in light of the COVID-19 pandemic and the fluctuating financial markets, is remote. In

that event, Claim 5 – i.e., the largest filed claim other than Atlas’s claim2 – remains. Thus, the

Debtor’s creditors are only harmed if the Stipulation is not approved.

       26.     Atlas’s suggestion that the Debtor structured the agreement to bring a “friendly”

creditor into the case is made of whole cloth. Bradley is represented by experienced counsel who

negotiated the terms of the Stipulation on his behalf. As a condition to the settlement, Bradley’s

counsel required an assignment of Claim 2 – not the Debtor or her counsel. Furthermore, since

the Objection was filed, the Debtor has negotiated a further agreement with Bradley whereby

Bradley has agreed to reduce the transferred Claim 2 by $1,000,000.00.

       27.     Finally, the Debtor reiterates that no portion of the $900,000.00 was paid by her

and that the entire sum was paid by Bradley.

       28.     In view of the foregoing, there can be no dispute that the Debtor’s business

judgment was sound and reasonably exercised in negotiating and entering into the Stipulation. If

approved, Claim 2 will be reduced by $1,000,000.00 and Claim 5 will be withdrawn. The

settlement falls well above the lowest point in the range of reasonableness. See generally

Motorola, Inc., 478 F.3d 452; In re Drexel Burnham Lambert Grp., 134 B.R. 493. The

Stipulation should be approved.




2
       The Debtor does not concede that Atlas has a valid claim against her estate. The Debtor objected
       to Claim 2 and, despite subsequent extensive negotiations, Atlas and NSM went radio silent in
       early March 2020 after the Debtor circulated a stipulation resolving the parties’ claims. It appears
       Atlas and NSM prefer to litigate and to hold the Debtor hostage.




                                                    8
18-10122-jlg     Doc 271     Filed 04/17/20 Entered 04/17/20 15:37:24           Main Document
                                          Pg 9 of 9



       WHEREFORE, the Debtor respectfully requests that the Court enter an Order

overruling the Objection, overruling the Joinder, and granting the relief requested in the Motion,

together with such other and further relief as may be just.

Dated: April 17, 2020
       Wantagh, New York              LaMONICA HERBST & MANISCALCO, LLP
                                      Special Counsel to the Debtor and Debtor-in-Possession

                              By:     s/ Joseph S. Maniscalco
                                      Joseph S. Maniscalco, Esq.
                                      A Member of the Firm
                                      3305 Jerusalem Avenue, Suite 201
                                      Wantagh, New York 11793
                                      Telephone: (516) 826-6500




                                                 9
